
	
		II
		112th CONGRESS
		1st Session
		S. 1923
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2011
			Mr. Blumenthal
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prevent Internet stalking and domestic
		  violence.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Internet Abuse, Stalking, and
			 Domestic Violence Prevention Act of 2011.
		2.Anonymous online
			 harassmentSection 223(a)(1)
			 of the Telecommunications Act of 1934 (47 U.S.C. 223(a)(1)) is amended—
			(1)in subparagraph
			 (A), in the undesignated matter following clause (ii), by striking
			 annoy,;
			(2)in subparagraph
			 (C)—
				(A)by striking
			 annoy,; and
				(B)by striking
			 harass any person at the called number or who receives the
			 communication and inserting harass any specific person;
			 and
				(3)in subparagraph
			 (E), by striking harass any person at the called number or who receives
			 the communication and inserting harass any specific
			 person.
			3.Facilitation of
			 stalking and domestic violence by impersonation or other means
			(a)In
			 generalChapter 110A of title 18, United States Code, is amended
			 by inserting after section 2265A the following:
				
					2265B.Electronic
				disclosure of personal information intended to facilitate interstate domestic
				violence or stalking
						(a)DefinitionsIn
				this section—
							(1)the term
				domestic assault has the meaning given that term in section
				117;
							(2)the term
				interactive computer service has the meaning given that term in
				section 230(f) of the Telecommunications Act of 1934 (47 U.S.C. 230(f));
				and
							(3)the term
				telecommunications device has the meaning given that term in
				section 223(h) of the Telecommunications Act of 1934 (47 U.S.C. 223(h)).
							(b)OffenseIt
				shall be unlawful for any person to use the mail, any interactive computer
				service, telecommunications device, electronic communication service or
				electronic communication system of interstate commerce, or any other facility
				of interstate or foreign commerce to knowingly and intentionally publish or
				otherwise disclose information, including the name, address, telephone number,
				picture or other personally identifiable information of another individual with
				the intent, by such publication or disclosure, to facilitate—
							(1)a violation of
				section 2241, 2242, 2243, 2244, 2245, 2251, 2251A, 2252, 2252A, 2260, 2261,
				2261A, or 2262; or
							(2)any conduct that
				would qualify as a domestic assault if the conduct were directly committed by
				such person, if such person has a final conviction on not less than 2 separate
				prior occasions in Federal, State, or Indian tribal court proceedings for
				offenses that would be, if subject to Federal jurisdiction—
								(A)an assault,
				sexual abuse, or a serious violent felony against a spouse or intimate partner;
				or
								(B)an offense under
				chapter 110A.
								(c)PenaltyAny
				person who commits a violation—
							(1)under subsection
				(b)(1) shall be imprisoned for not more than the maximum term of imprisonment
				or fined not more than the maximum fine prescribed for the punishment of the
				specific crime facilitated; and
							(2)under subsection
				(b)(2) shall be fined not more than the maximum fine prescribed for a violation
				of section 117, imprisoned not more than the maximum term of imprisonment
				prescribed for section 117, or
				both.
							.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 110A of
			 title 18, United States Code, is amended by inserting after the item relating
			 to section 2265 the following:
				
					
						2265A. Repeat
				offenders.
						2265B. Electronic disclosure of
				personal information intended to facilitate interstate domestic violence or
				stalking.
					
					.
			
